DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-10, 12-16 and 18-22 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 02/23/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “receive a self-mixing interferometry signal from the self-mixing interferometry sensor, wherein the frame is configured to direct the beam of light toward a head of the user; the self-mixing interferometry signal includes skin deformation information; and the command interpreter is configured to identify a silent gesture input of the user, the silent gesture input including inaudible movements of the user encoded in the skin deformation information” as shown in the independent claim 1. 
Regarding claim 10, the prior arts of the record fail to disclose “a bioauthentication circuit configured to authenticate the voiced command using a self-mixing interferometry signal of the self-mixing interferometry sensor, the self-mixing interferometry signal including skin deformation information; detect using at least the skin deformation information, that the user was speaking during a time interval of the output of the microphone; and authenticate the voiced command in accordance with detecting that the user was speaking during the time interval”
Regarding claim 16, the prior arts of the record fail to disclose “an audio conditioning circuit configured to modify the audio signal using a self-mixing interferometry signal of the self-mixing interferometry sensor, the self-mixing interferometry signal including skin vibration information; detect time intervals of speech of the user using the skin vibration information; and suppress background noise during a time segment not in the time intervals of the speech of the users” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                               05/16/2022